DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/10/2021.
Claims 1-2, 4, 6, 8 and 10-11 remain pending in the application.

Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 11 is the combination that does not require all of the particulars of the solar cell module of claim 1, which is the subcombination.  Specifically, claim 11 requires “a first polymer layer; a second polymer layer; and a metal layer stacked in a thickness direction” without specifying the relative positions of the first polymer layer, the second polymer layer and the metal layer in the limitation of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspness et al. (US 2013/0167903) in view of Moon et al. (US 2013/0340804), Woo et al. (US 2015/0207003) and Liu et al. (US 2013/0298965).
Addressing claims 1, 2, 4, 6 and 8, Aspness discloses a solar cell module (figs. 4-5) comprising:
	a plurality of solar cells (420 and 422, fig. 5) including a first solar cell (please see annotated fig. 5 below), a second solar cell (422), and a third solar cell (please see annotated fig. 5 below), wherein the first solar cell and the second solar cell area adjacent to each other in a first direction (the horizontal direction) in plan view, which is a view from above a front surface of the first solar cell, and the first solar cell and the third solar cell are adjacent to each other in a second direction (the vertical direction) crossing the first direction in the plan view;
	a front surface encapsulant member 710a (fig. 7) which is disposed on a front surface side, as a light receiving surface side, of the plurality of solar cells and includes EVA [0031];
	a back surface encapsulant member 710b which is disposed on a back surface side of the plurality of solar cells and includes EVA [0031];

	a front surface protective member 304 disposed to place the front surface encapsulant member 710a between the front surface protective member 304 and the plurality of solar cells (fig. 7); and
	a back surface protective member 336 disposed to place the back surface encapsulant member 710b between the back surface protective member and the plurality of solar cells (fig. 7).

    PNG
    media_image1.png
    340
    448
    media_image1.png
    Greyscale

Aspness is silent regarding the front surface and back surface encapsulant members include first and second polyolefin-based materials, respectively; the second polymer includes a second polymer material harder than the first polymer material and the metal layer is provided in such a manner that a length of the metal layer in the first direction is less than a length of the first polymer layer and the second polymer layer in the first direction and no metal layer is formed at ends of the first polymer layer in the first direction and ends of the second polymer layer in the first direction.

Moon discloses a solar cell module comprising reflective members disposed in the space between the solar cells similarly to that of Aspness (fig. 6).  Moon discloses that the front surface 131 and back surface 132 encapsulant members are made of EVA or polyolefin-based materials [0038].  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell module of Kardauskas by substituting the known EVA encapsulant material with the known polyolefin-based material of Moon in order to obtain the predictable result of encapsulating the solar cells in material that prevents moisture and oxygen from negatively affecting the solar cells (Moon, [0037]; Rationale B, KSR decision, MPEP 2143).  In the modified solar cell module of Aspness in view of Moon, the first polymer layer 328 made of EVA (as disclosed by Aspness) has either one of higher polarity and a higher water absorbability than the first polyolefin-based and second polyolefin-based materials of the encapsulant members (as disclosed by Moon).

Woo discloses a solar cell module comprising reflective members RF2 situated between adjacent solar cells (fig. 3) similarly to those of Aspness.  The reflecting members include a metal layer RFC [0082] situated on the upper surface of PET polymer layer RFB (fig. 5, [0082]).  Furthermore, the length of the metal layer RFC is less than the length of the second polymer layer RFB in the first direction and no metal layer is formed at ends of the second polymer layer in the first direction (fig. 5).  Woo also disclose the second polymer layer and the metal layer include ridges and troughs (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reflective members of Aspness with the second polymer layer and the metal layer in the configuration disclosed by Woo in order to obtain the predictable result of reflecting the light incident in the area between the solar cells onto the light receiving surfaces of the adjacent solar cells (Rationale B, KSR decision, MPEP 2143; Woo, fig. 3).  In the modified solar cell module of Aspness in view of Woo, the first polymer layer is made of EVA, as disclosed by Aspness, and the second polymer layer is made of PET, as disclosed by Woo; therefore, the second polymer material is harder than the first polymer material.

Liu discloses a solar cell module comprising reflective members for reflecting the light incident in the areas between the solar cells onto the light receiving surfaces of the solar cells adjacent to the reflective members (figs. 7-8) similarly to those of Aspness and Woo.  The light reflecting member include a metal layer 238 situated between an EVA first polymer layer 216 and a PET second polymer layer 214 [0056] similarly to the configuration of the modified reflective member of Aspness in view of Woo.  Additionally, a length of the metal layer in the first direction is less than a length of each of the first polymer layer 216 and the second polymer layer 214 in the first direction and no metal layer is formed at ends of the first polymer layer in the first direction and ends of the second polymer layer in the first direction (figs. 7-8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reflective members of Aspness in view of Woo with the EVA first polymer material to extend beyond the ends of the metal layer, which effectively makes the length of the metal layer less than that of the first polymer layer, in the manner disclosed by Liu in order to fully encapsulating the metal layer between the first and second polymer layers as well as providing coverage on the upper surface at the ends of the second polymer layer that is not covered by the metal layer (Liu, figs. 7-8).  Therefore, the modified reflective intermediate member of Aspness in view of Woo and Liu includes the metal layer with a length in the first direction that is less than a length of each of the first polymer layer and the second polymer layer in the first direction and no metal layer is formed at ends of the first polymer layer in the first direction and ends of the second polymer layer in the first direction.

Addressing claim 10, Aspness does not disclose that the metal layer 324 is electrically connected to the first and second solar cells and Woo does not disclose the metal layer RFC is electrically connected to the first and second solar cells (figs. 3 and 5).  Therefore, the limitation is met in the modified solar cell module of Aspness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/22/2021